           Case 1:20-mc-00277-RA Document 5 Filed 08/12/20 Page 1 of 5
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/12/2020


 IN RE APPLICATION OF VINMAR
 OVERSEAS, LTD.,
                                                                No. 20-mc-277 (RA)
                   Petitioner,
                                                                       ORDER
 for an order pursuant to 28 U.S.C. § 1782 to
 conduct discovery for use in a foreign
 proceeding.


RONNIE ABRAMS, United States District Judge:

       On August 5, 2020, Petitioner Vinmar Overseas, Ltd. submitted an ex parte application for

an order pursuant to 28 U.S.C. § 1782 to serve a subpoena on The Clearing House Payments

Company L.L.C. (the “Clearing House”) to obtain discovery for use in (i) a civil proceeding

commenced by Petitioner before the Central Jakarta District Court and currently pending before

the Cikarang District Court, both in Indonesia, and (ii) two criminal investigations currently being

conducted by the Polda Metro Jaya Criminal Investigation Directorate and the Polres Metro Bekasi

Criminal Investigation Unit. Dkt. 1. In support of its application, Petitioner filed a declaration of

Tony Budidjaja. Dkt. 2. For the following reasons, Petitioner’s application is granted.

       “A district court has authority to grant a § 1782 application where: (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the

application is made, (2) the discovery is for use in a foreign proceeding before a foreign or

international tribunal, and (3) the application is made by a foreign or international tribunal or any

interested person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015) (internal quotation marks

and citation omitted).
           Case 1:20-mc-00277-RA Document 5 Filed 08/12/20 Page 2 of 5




        Petitioner has met all three of these statutory requirements. First, Petitioner avers that the

Clearing House is headquartered and regularly transacts business in this district. Dkt. 1 ¶¶ 2-3;

Dkt. 2 ¶¶ 4, 40.

        Second, Petitioner has requested the discovery for use in foreign proceedings—a civil

proceeding and two criminal investigations. Dkt. 1 ¶ 2; Dkt. 2 ¶¶ 3, 37. Petitioner intends to use

the discovery to enforce an attachment order against PT Sumi Asih Oleochemical Industry (the

“Foreign Defendant”) in the pending civil proceeding. Dkt. 1 ¶ 14, Dkt. 2 ¶ 5. Specifically,

Petitioner seeks information from the Clearing House to demonstrate that the Foreign Defendant

conducts business under two trade names, “PT Sumi Asih” and “PT Sumi Asih Oleochemical

Industry,” and that these trade names refer to a single legal entity. Dkt. 1 ¶ 14, Dkt. 2 ¶ 5. Petitioner

contends that this discovery will support its claim that the attachment order, which names PT Sumi

Asih Oleochemical Industry as a debtor, can also be enforced against assets owned by PT Sumi

Asih. Dkt. 1 ¶ 14, Dkt. 2 ¶ 5.

        Petitioner also seeks to use the discovery in connection with two criminal investigations

that are closely related to the pending civil proceeding. Dkt. 2 ¶ 5. Under the plain text of Section

1782, a foreign proceeding “include[es] criminal investigations conducted before formal

accusation.” 28 U.S.C. § 1782(a); see also In re Application for an Order Pursuant to 28 U.S.C.

1782 to Conduct Discovery for Use in Foreign Proceedings, 773 F.3d 456, 458 (2d Cir. 2014)

(holding § 1782 “applies to a foreign criminal investigation involving an investigating magistrate

seeking documents in the United States”); In re Wilhelm, 470 F. Supp. 2d 409, 411 (S.D.N.Y.

2007) (granting a § 1782 application where an “adjudicative proceeding, which is to say a formal

accusation, against the individuals in question lies within reasonable contemplation”) (citations

and internal quotation marks omitted). The first criminal investigation focuses on whether the



                                                   2
           Case 1:20-mc-00277-RA Document 5 Filed 08/12/20 Page 3 of 5




Foreign Defendant’s directors should be found in contempt of court for falsely alleging that PT

Sumi Asih and PT Sumi Asih Oleochemical Industry are two distinct entities and thus refusing to

comply with the attachment order. Dkt. 1 ¶ 12; Dkt. 2. ¶¶ 28-30. The second criminal investigation

relates to whether Petitioner’s counsel engaged in fraudulent misrepresentation by arguing to the

Indonesian courts that PT Sumi Asih and PT Sumi Asih Oleochemical Industry are a single entity.

Dkt. 1 ¶ 13; Dkt. 2 ¶¶ 32-33.

       Third, Petitioners are interested parties in the foreign proceedings. Courts have construed

the term “interested party” to include not just parties to foreign proceedings, but also complainants

who trigger foreign investigations and those who possess participation rights in such

investigations. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256-67 (2004)

(“The text of § 1782(a), ‘upon the application of any interested person,’ plainly reaches beyond

the universe of persons designated ‘litigant’” and includes a “complainant who triggers a European

Commission investigation [and] has a significant role in the process.”); see also In re Children’s

Inv. Fund Found. (UK), 363 F. Supp. 3d 361, 372 (S.D.N.Y. 2019) (“[A] complainant in a criminal

investigation satisfies the ‘interested person’ requirement of § 1782.”) (citing In re Application for

an Order Pursuant to 28 U.S.C. § 1782, 773 F.3d at 457–58).            Here, Petitioner initiated the

pending civil proceeding in which it seeks enforcement of the attachment order and is thus an

interested party to that proceeding. Dkt. 1 ¶¶ 4-11; Dkt. 2 ¶¶ 10-26. Petitioner is also an interested

party in the pending criminal investigation of the Foreign Defendant’s directors as it filed the

police report that prompted the investigation, was classified as the victim of the potential crime

under investigation by the Polda Metro Jaya Criminal Investigation Directorate, and possesses

substantial participation rights—including the right to present evidence—in the investigation and

in any resulting criminal proceedings under the Indonesian Criminal Procedure Code and the Head



                                                  3
           Case 1:20-mc-00277-RA Document 5 Filed 08/12/20 Page 4 of 5




of Police Regulation. Dkt. 1 ¶ 12; Dkt. 2 ¶¶ 27-30. Finally, Petitioner is an interested party in the

second pending criminal investigation into whether Petitioner’s counsel engaged in fraudulent

misrepresentation, as Petitioner is considered a witness and possesses substantial participation

rights—including the right to present evidence—in the investigation and in any resulting criminal

proceedings under the Indonesian Criminal Procedure Code and the Head of Police Regulation.

Dkt. 1 ¶ 13; Dkt. 2 ¶¶ 31-33. Accordingly, Petitioner has satisfied the three statutory requirements

for obtaining discovery in aid of a foreign proceeding.

       Petitioner has also satisfied the four discretionary factors set forth by the Supreme Court

“that bear consideration in ruling on a § 1782(a) request.” Intel Corp., 542 U.S. at 264. These

factors include:

       (1) whether “the person from whom discovery is sought is a participant in the
       foreign proceeding,” in which case “the need for § 1782(a) aid generally is not as
       apparent”; (2) “the nature of the foreign tribunal, the character of the proceedings
       underway abroad, and the receptivity of the foreign . . . court or agency abroad to
       U.S. federal-court judicial assistance”; (3) “whether the § 1782(a) request conceals
       an attempt to circumvent foreign proof-gathering restrictions”; and (4) whether the
       request is “unduly intrusive or burdensome.”

In re Catalyst Managerial Servs., DMCC, 680 F. App’x 37, 38–39 (2d Cir. 2017) (quoting Intel

Corp., 542 U.S. at 264–65).

       Each of the discretionary factors weighs in favor of granting the subpoena. First, Petitioner

alleges that the Clearing House is not a party to the civil proceeding and it has no reason to believe

that the Clearing House is a subject of the criminal investigations or that it will become a party in

any resulting criminal proceedings. Dkt. 2. ¶ 42. Second, Petitioner avers that there is no

indication that the courts in Indonesia or the Polda Metro Jaya Criminal Investigation Directorate

or Polres Metro Bekasi Criminal Investigation Unit would not be receptive to the documentary

evidence sought through this proceeding. Id. ¶ 43. Third, there is no evidence that Petitioner is



                                                  4
            Case 1:20-mc-00277-RA Document 5 Filed 08/12/20 Page 5 of 5




attempting to circumvent any proof-gathering restrictions imposed by Indonesian law or otherwise

seeking the discovery in bad faith. Id. ¶ 45. Finally, the subpoenas proposed by Petitioners are

not unduly intrusive or burdensome.

         For the foregoing reasons, it is hereby ORDERED that Petitioner’s application pursuant to

28 U.S.C. § 1782 to serve a subpoena against the Clearing House is granted. The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

Dated:      August 12, 2020
            New York, New York



                                                  Ronnie Abrams
                                                  United States District Judge




                                                 5
